
	
		II
		110th CONGRESS
		1st Session
		S. 972
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22, 2007
			Mr. Lautenberg (for
			 himself, Mr. Kennedy,
			 Mrs. Murray, Mr. Schumer, Mrs.
			 Boxer, Mr. Harkin, and
			 Mr. Brown) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide for the reduction of adolescent
		  pregnancy, HIV rates, and other sexually transmitted diseases, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Education About Life
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)The American Medical Association
			 (AMA), the American Nurses Association (ANA), the
			 American Academy of Pediatrics (AAP), the American College of
			 Obstetricians and Gynecologists (ACOG), the American Public
			 Health Association (APHA), and the Society of Adolescent
			 Medicine (SAM) support responsible sexuality education that
			 includes information about both abstinence and contraception.
			(2)Recent scientific reports by the Institute
			 of Medicine, the American Medical Association, and the Office on National AIDS
			 Policy stress the need for sexuality education that includes messages about
			 abstinence and provides young people with information about contraception for
			 the prevention of teen pregnancy, HIV/AIDS and other sexually transmitted
			 diseases (STDs).
			(3)Government-funded
			 abstinence-only-until-marriage programs are precluded from discussing
			 contraception except to talk about failure rates. An October 2006 report from
			 the Government Accountability Office concluded that the current administration
			 of abstinence-only-until-marriage programs by the Department of Health and
			 Human Services (HHS) fails to require medical accuracy of the
			 vast majority of funded programs and that no regular monitoring of medical
			 accuracy is being carried out by HHS. The Government Accountability Office also
			 reported on the Department’s total lack of appropriate and customary
			 measurements to determine if funded programs are effective. In addition, a
			 separate letter from the Government Accountability Office in October 2006 to
			 the Secretary of Health and Human Services Michael Leavitt contained a legal
			 finding that the Department was in violation of Federal law, in particular
			 section 317P(c)(2) of the Public Health Services Act (42 U.S.C. 247b–17(c)(2)),
			 for not requiring abstinence-only-until-marriage programs to provide full and
			 medically accurate information about the effectiveness of condoms. The
			 Department has argued that the abstinence-only-until-marriage programs are
			 exempt from the law; however, the Government Accountability Office
			 disagrees.
			(4)A 2006 statement from the American Public
			 Health Association (APHA) recognizes the importance of
			 abstinence education, but only as part of a comprehensive sexuality education
			 program. . . . APHA calls for repealing current federal funding for
			 abstinence-only programs and replacing it with funding for a new Federal
			 program to promote comprehensive sexuality education, combining information
			 about abstinence with age-appropriate sexuality education..
			(5)The Society for Adolescent Medicine
			 (SAM) in a 2006 position paper found the following:
			 Efforts to promote abstinence should be provided within health education
			 programs that provide adolescents with complete and accurate information about
			 sexual health, including information about concepts of healthy sexuality,
			 sexual orientation and tolerance, personal responsibility, risks of HIV and
			 other STIs and unwanted pregnancy, access to reproductive health care, and
			 benefits and risks of condoms and other contraceptive methods. . . . Current
			 funding for abstinence-only programs should be replaced with funding for
			 programs that offer comprehensive, medically accurate sexuality
			 education.
			(6)Research shows that teenagers who receive
			 sexuality education that includes discussion of contraception are more likely
			 than those who receive abstinence-only messages to delay sexual activity and to
			 use contraceptives when they do become sexually active.
			(7)Comprehensive sexuality education programs
			 respect the diversity of values and beliefs represented in the community and
			 will complement and augment the sexuality education children receive from their
			 families.
			(8)The median age of puberty is 13 years and
			 the average age of marriage is over 26 years old. American teens need access to
			 full, complete, and medically and factually accurate information regarding
			 sexuality, including contraception, STD/HIV prevention, and abstinence.
			(9)Although teen pregnancy rates are
			 decreasing, the United States has the highest teen pregnancy rate in the
			 industrialized world with between 750,000 and 850,000 teen pregnancies each
			 year. Between 75 and 90 percent of teen pregnancies among 15- to 19-year olds
			 are unintended.
			(10)A November 2006 study of declining
			 pregnancy rates among teens concluded that the reduction in teen pregnancy
			 between 1995 and 2002 is primarily the result of increased use of
			 contraceptives. As such, it is critically important that teens receive
			 accurate, unbiased information about contraception.
			(11)More than eight out of ten Americans
			 believe that young people should have information about abstinence and
			 protecting themselves from unplanned pregnancies and sexually transmitted
			 diseases.
			(12)The United States has the highest rate of
			 infection with sexually transmitted diseases of any industrialized country. In
			 2005, there were approximately 19,000,000 new cases of sexually transmitted
			 diseases, almost half of them occurring in young people ages 15 to 24.
			 According to the Centers for Disease Control and Prevention, these sexually
			 transmitted diseases impose a tremendous economic burden with direct medical
			 costs as high as $14,100,000,000 per year.
			(13)Each year, teens in the United States
			 contract an estimated 9.1 million sexually transmitted infections. Each year,
			 one in four sexually active teens contracts a sexually transmitted
			 disease.
			(14)Nearly half of the 40,000 annual new cases
			 of HIV infections in the United States occur in youth ages 13 through 24.
			 Approximately 50 young people a day, an average of two young people every hour
			 of every day, are infected with HIV in the United States.
			(15)African-American and Latino youth have been
			 disproportionately affected by the HIV/AIDS epidemic. Although African-American
			 adolescents ages 13 through 19 represent only 15 percent of the adolescent
			 population in the United States, they accounted for 73 percent of new AIDS
			 cases reported among teens in 2004. Although Latinos ages 20 through 24
			 represent only 18 percent of the young adults in the United States, they
			 accounted for 23 percent of the new AIDS cases in 2004.
			3.Assistance to reduce teen pregnancy,
			 HIV/AIDS, and other sexually transmitted diseases and to support healthy
			 adolescent development
			(a)In generalEach eligible State shall be entitled to
			 receive from the Secretary of Health and Human Services, for each of the fiscal
			 years 2008 through 2012, a grant to conduct programs of family life education,
			 including education on both abstinence and contraception for the prevention of
			 teenage pregnancy and sexually transmitted diseases, including HIV/AIDS.
			(b)Requirements for family life
			 programsFor purposes of this
			 Act, a program of family life education is a program that—
				(1)is age-appropriate and medically
			 accurate;
				(2)does not teach or promote religion;
				(3)teaches that abstinence is the only sure
			 way to avoid pregnancy or sexually transmitted diseases;
				(4)stresses the value of abstinence while not
			 ignoring those young people who have had or are having sexual
			 intercourse;
				(5)provides information about the health
			 benefits and side effects of all contraceptives and barrier methods as a means
			 to prevent pregnancy;
				(6)provides information about the health
			 benefits and side effects of all contraceptives and barrier methods as a means
			 to reduce the risk of contracting sexually transmitted diseases, including
			 HIV/AIDS;
				(7)encourages family communication about
			 sexuality between parent and child;
				(8)teaches young people the skills to make
			 responsible decisions about sexuality, including how to avoid unwanted verbal,
			 physical, and sexual advances and how not to make unwanted verbal, physical,
			 and sexual advances; and
				(9)teaches young people how alcohol and drug
			 use can effect responsible decisionmaking.
				(c)Additional activitiesIn carrying out a program of family life
			 education, a State may expend a grant under subsection (a) to carry out
			 educational and motivational activities that help young people—
				(1)gain knowledge about the physical,
			 emotional, biological, and hormonal changes of adolescence and subsequent
			 stages of human maturation;
				(2)develop the knowledge and skills necessary
			 to ensure and protect their sexual and reproductive health from unintended
			 pregnancy and sexually transmitted disease, including HIV/AIDS throughout their
			 lifespan;
				(3)gain knowledge about the specific
			 involvement of and male responsibility in sexual decisionmaking;
				(4)develop healthy attitudes and values about
			 adolescent growth and development, body image, gender roles, racial and ethnic
			 diversity, sexual orientation, and other subjects;
				(5)develop and practice healthy life skills
			 including goal-setting, decisionmaking, negotiation, communication, and stress
			 management;
				(6)promote self-esteem and positive
			 interpersonal skills focusing on relationship dynamics, including, but not
			 limited to, friendships, dating, romantic involvement, marriage and family
			 interactions; and
				(7)prepare for the adult world by focusing on
			 educational and career success, including developing skills for employment
			 preparation, job seeking, independent living, financial self-sufficiency, and
			 workplace productivity.
				4.Sense of CongressIt is the sense of Congress that while
			 States are not required to provide matching funds, they are encouraged to do
			 so.
		5.Evaluation of programs
			(a)In generalFor the purpose of evaluating the
			 effectiveness of programs of family life education carried out with a grant
			 under section 3, evaluations of such program shall be carried out in accordance
			 with subsections (b) and (c).
			(b)National evaluation
				(1)In generalThe Secretary shall provide for a national
			 evaluation of a representative sample of programs of family life education
			 carried out with grants under section 3. A condition for the receipt of such a
			 grant is that the State involved agree to cooperate with the evaluation. The
			 purposes of the national evaluation shall be the determination of—
					(A)the effectiveness of such programs in
			 helping to delay the initiation of sexual intercourse and other high-risk
			 behaviors;
					(B)the effectiveness of such programs in
			 preventing adolescent pregnancy;
					(C)the effectiveness of such programs in
			 preventing sexually transmitted disease, including HIV/AIDS;
					(D)the effectiveness of such programs in
			 increasing contraceptive knowledge and contraceptive behaviors when sexual
			 intercourse occurs; and
					(E)a list of best practices based upon
			 essential programmatic components of evaluated programs that have led to
			 success in subparagraphs (A) through (D).
					(2)ReportA report providing the results of the
			 national evaluation under paragraph (1) shall be submitted to the Congress not
			 later than March 31, 2011, with an interim report provided on a yearly basis at
			 the end of each fiscal year.
				(c)Individual State evaluations
				(1)In generalA condition for the receipt of a grant
			 under section 3 is that the State involved agree to provide for the evaluation
			 of the programs of family education carried out with the grant in accordance
			 with the following:
					(A)The evaluation will be conducted by an
			 external, independent entity.
					(B)The purposes of the evaluation will be the
			 determination of—
						(i)the effectiveness of such programs in
			 helping to delay the initiation of sexual intercourse and other high-risk
			 behaviors;
						(ii)the effectiveness of such programs in
			 preventing adolescent pregnancy;
						(iii)the effectiveness of such programs in
			 preventing sexually transmitted disease, including HIV/AIDS; and
						(iv)the effectiveness of such programs in
			 increasing contraceptive knowledge and contraceptive behaviors when sexual
			 intercourse occurs.
						(2)Use of grantA condition for the receipt of a grant
			 under section 3 is that the State involved agree that not more than 10 percent
			 of the grant will be expended for the evaluation under paragraph (1).
				6.DefinitionsFor purposes of this Act:
			(1)The term eligible State means
			 a State that submits to the Secretary an application for a grant under section
			 3 that is in such form, is made in such manner, and contains such agreements,
			 assurances, and information as the Secretary determines to be necessary to
			 carry out this Act.
			(2)The term HIV/AIDS means the
			 human immunodeficiency virus, and includes acquired immune deficiency
			 syndrome.
			(3)The term medically accurate,
			 with respect to information, means information that is supported by research,
			 recognized as accurate and objective by leading medical, psychological,
			 psychiatric, and public health organizations and agencies, and where relevant,
			 published in peer review journals.
			(4)The term Secretary means the
			 Secretary of Health and Human Services.
			7.Appropriations
			(a)In generalFor the purpose of carrying out this Act,
			 there are authorized to be appropriated such sums as may be necessary for each
			 of the fiscal years 2008 through 2012.
			(b)AllocationsOf the amounts appropriated under
			 subsection (a) for a fiscal year—
				(1)not more than 7 percent may be used for the
			 administrative expenses of the Secretary in carrying out this Act for that
			 fiscal year; and
				(2)not more than 10 percent may be used for
			 the national evaluation under section 5(b).
				
